IN THE UNITED STATES DISTRICT COURT
FOR THE WESTERN DISTRICT OF PENNSYLVANIA

ALTON D. BROWN, )
Plaintiff, §
Vs. § Civil No. 16-cv-1680
WEXFORD HEALTH SOURCES, et al., §
Defendants. §
OPINION and ORDER

 

This case Was referred to United States Magistrate Judge Cynthia Reed Eddy for pretrial
proceedings in accordance With the Magistrates Act, 28 U.S.C. § 63 6(b)(l)(A) and (B), and Local
Rule of Civil Procedure 72. In addition to his Amended Complaint, Plaintiff Alton D. Brown
filed three pleadings, construed by the Magistrate Judge as requesting a temporary restraining
order and preliminary injunction, and therefore treated as a Motion for a Temporary Restraining
Order and A Preliminary lnjunction. ECF Nos. 88, 89, and 90. After an evidentiary hearing on
the motion, the l\/lagistrate judge issued a Report and Recommendation, filed September l7, 2018,
recommending that the motion be denied. ECF No. l92. Service of the Report and
Recommendation Was made on all parties The parties Were informed that in accordance With the
l\/Iagistrate Judges Act, 28 U.S.C. § 636(b)(l)(B) and (C), and Local Rule of Court 72.D.2, that
Plaintiff had until October 4, 2018 to file any objections

Plaintiff sought several extensions of time to file his objections, all of Which Were granted.
Plaintiff timely filed his “Objections to l\/lagistrate Judge’s 9/l7/18 Report and
Recommendation,” on January 2, 2019. ECF No. 206. F or the reasons that follow, after de novo v

revieW, the Court finds that Plaintiff’ s objections do not undermine the recommendation of the

l

magistrate judge. The motion for injunctive relief Will be denied and the report and
recommendation Will be adopted as the opinion of the court, as supplemented herein.
Background

The case Was commenced in this Court on November 4, 2016, When Defendants, Correct
Care Solutions LLC and WeXford Health Sources, Inc., removed the case from the Court of
Common Pleas of Allegheny County, Pennsylvania. ECF No. l. The case Was referred to United
States Magistrate Judge Cynthia Reed Eddy for pretrial proceedings in accordance With the
Magistrates Act, 28 U.S.C. §§ 636(b)(l)(A) and (B), and Local Rule of Civil Procedure 72.

Plaintiff’ s operative pleading is the Amended Complaint Which Was filed on April 26,
2017. ECF No. 42. As a result of the ruling on Defendants’ motions to dismiss (ECF No. 171),
the remaining claims in the case pertain solely to Brovvn’s allegations that he received deficient
medical care While he Was incarcerated at SCI-Greene. The remaining defendants in the case are
thirteen employees of the Department of Corrections, including staff members at SCI-Greene and
DOC employees employed at the DOC Central Office in l\/lechanicsburg, PA; WeXford Health
Sources, Inc.; Correct Care Solutions, LLC.; and approximately twenty-eight contract prison
medical staff. The two corporate entities and the contract medical staff defendants are
collectively referred to as the “l\/ledical Defendants.”

On August 9, 2017, Plaintiff Was transferred to SCI-Fayette. TWo months later, Plaintiff
filed a motion1 seeking injunctive relief claiming that the l\/ledical Defendants, the DOC

Defendants, and staff members at SCI-Fayette, Who are not named in the Amended Complaint,

 

l Plaintiff never actually filed a “motion” seeking injunctive relief. Rather, Plaintiff filed a

Declaration, an Order to ShoW Cause, and a Memorandum of LaW. (ECF Nos. 88, 89, and 90).
2

are denying him medical treatment for his Hepatitis C and other healthissues, including
malnutrition and bacterial infections. ECF No. 88. ln November of 2017, Defendants filed their
briefs in opposition to the motion (ECF Nos. 109 and 116), and after multiple requests for an
extension of time to reply, on February 8, 2018, Plaintiff filed his Reply (ECF No. 154). On
September 11, 2018, the magistrate judge held an evidentiary hearing on the matter. Tr. Sept. 11,
2018 (ECF No. 198). On September 17, 2018, the magistrate judge issued a report
recommending that the Plaintiff’ s request for injunctive relief be denied. ECF No. 192. Plaintiff
was served with the report and recommendation at his listed address and advised that his written
objections were due by October 4, 2018. After being granted three extensions of time in which to
file objections (ECF Nos. 200, 204, and 207), Plaintiff filed the instant objections on January 2,
2019. ECF No. 206.
Standard of Review

The filing of timely objections requires the district judge to “make a de novo

determination of those portions of the report or specific proposed findings or recommendations to

which objection is made.” 28 U.S.C. § 636(b)(l); Sample v. Diecks, 885 F.2d 1099, 1106 n.3 (3d

Cir. 1989); Fed.R.Civ.P. 72(b)(3). In doing so, the district court “may accept, reject, or modify,
in whole or in part, the findings and recommendations made by the magistrate judge.” 28 U.S.C.
§ 636(b)(1); Fed.R.Civ.P. 72(b)(3).
Discussion
Plaintiff presents three principal obj ections, which will be discussed seriatim. In
reviewing these obj ections, the Court is mindful of the limitations on the power of the courts to

enter injunctions in a correctional context. Specifically, the Prison Litigation Reform Act, 18

U.S.C. § 3626(a)(2), limits the authority of courts to enjoin the exercise of discretion by prison

officials, and provides in relevant part as follows:
In any civil action with respect to prison conditions, to the extent otherwise
authorized by law, the court may enter a temporary restraining order or an order for
preliminary injunctive relief. Preliminary injunctive relief must be narrowly drawn,

extend no further than necessary to correct the harm the court finds requires
preliminary relief, and be the least intrusive means necessary to correct that harm. .

18 U.S.C. § 3626(a)(2).
Plaintiffs first objection is that the magistrate judge erred in limiting the “claims and
evidence to the situations that took place at SCI-Greene during May 2015 and August 2017.”

Obj. at 11 3.2 Plaintiff argues that his amended complaint involves the “policies, practices, and

procedures” of Defendants who have “statewide control” over Plaintiff and over employees /
agents at various DOC institutions and “he still will be subjected to the same treatment by the
Central Office and their agents and employees as has been demonstrated during his travels

through SCI-Graterford, SCl-Smithfield, SCI-Greene, and now SCI-Fayette.” Obj. at 11 3(i). At

the time of the events giving rise to this action, Plaintiff was incarcerated at SCI-Greene. On
August 22, 2017, the Court received and filed a notice from Plaintiff that he had been transferred
to SCI-Fayette. (ECF No. 5 7). With respect to the various individual SCl-Greene defendants,

Plaintiff s claims for injunctive relief are clearly moot.

 

2 Plaintiff filed both his original complaint and amended complaint while he was

incarcerated at SCI-Greene, therefore the allegations of the amended complaint pertain solely to
Plaintiff s allegations that he received deficient medical care while incarcerated at SCI-Greene.
At the time Plaintiff filed his motion for injunctive relief, he was housed at SCI-Fayette, where he
continues to be housed. The request for injunctive relief is a continuum of Plaintiff’ s allegations

that he is being denied appropriate medical treatment.
4

Although the amended complaint is generally focused on the local implementation at SCI-
Greene of the Central Staff’ s “policies, practices, and procedures,” the crux of Plaintiff s amended
complaint is that Defendants have refused to provide him medical treatment and have “done so
for cost saving and retaliatory reasons.” Am. Compl. jj 2. The Central Staff policy
pronouncements that were followed at SCI~Greene are the same Central Staff policy
pronouncements that are being following at SCI-Fayette. Plaintiff s medical records while at
SCI-Greene and SCl-Fayette were introduced at the hearing and considered by the magistrate
judge. See ECF No. 116-1 (432 pages of medical records from the time period 2015 through
2017). As discussed below, there was no evidence adduced at the hearing which demonstrated
that Plaintiff has suffered a harm which requires preliminary injunctive relief. The Court finds
Plaintiff’ s objection to be unavailing

Plaintiff s next objection is that the magistrate judge erred in denying injunctive relief on
Plaintiff" s conditions of confinement claims. The magistrate judge was correct in finding that to
the extent that Plaintiff is seeking preliminary injunctive relief against officials or employees
employed at SCI-Greene for claims not related to his claims regarding denial of medical care, his
transfer to SCl-Fayette rendered that portion of his request moot. Further, the magistrate judge
was correct in finding that in order for Plaintiff to be granted injunctive relief on claims not
asserted in his amended complaint, he must establish a relationship between the claims in the
motion and the conduct asserted in the amended complaint Plaintiff was unable to show such a

relationship3 Therefore, the Court finds Plaintiff s second objection to be without merit.

 

3 In his motion, Plaintiff alleges that SCI-Fayette staff members serve him his meals in

unsanitary conditions, that the diet labels are dirty, that his requests for food to be served in

Styrofoam containers has been denied, and that he is denied daily showers with mild soap, and `
5

Plaintiff s third and final objection is that the magistrate judge erred in recommending that
injunctive relief be denied on Plaintiff s claims of deliberate indifference to his medical needs.4
Again, the crux of Plaintiff s argument was that he is being denied medical care for non-medical
reasons, such as cost-saving measures, and in retaliation for filing suits and grievances against the
DOC. lt is apparent from the testimony and medical records adduced at the evidentiary hearing
that Plaintiff is receiving medical care, is routinely seen by medical staff, and is being provided an
adequate diet. lmportantly, through the testimony of Michael Herbik, l\/I.D., the l\/ledical Director
at SCI-Fayette, and the evidentiary medical records, the medical providers have not been able to
determine if Plaintiff has chronic Hepatitis C because he refused to have the necessary blood
draw. The Court agrees with the recommendation that Plaintiff has not suffered a harm which
requires preliminary injunctive relief. Accordingly, the recommendation to deny Plaintiff’ s
request for injunctive relief pertaining to his claims of denial of medical treatment is sound and
Plaintiff s objection will be denied.

Conclusion

For the reasons stated above, and after de novo review of the pleadings and documents in
this case, including Plaintiff`s motion, the briefs in opposition, and the transcript of the
evidentiary hearing, together with the report and recommendation, and the objections thereto, the

Court finds that Plaintiff s objections do not undermine the recommendation of the Magistrate

 

clean clothes and sheets on a daily basis.
4 Plaintiff also generally objects that the magistrate judge reviewed separately his claims
alleging malnutrition and bacteria infections. According to Plaintiff, these are complications that

are a direct result of his Hepatitis C.
6

Judge. Therefore, Plaintiff s request for injunctive relief is DENIED and the report and
recommendation is adopted as the Opinion of the Court, as supplemented.

This matter will proceed based upon the claims which have survived Defendants’ motion
to dismiss See Memorandum Opinion and Order filed June 28, 2018. (ECF No. 171). This

matter is referred back to the Magistrate Judge for further proceedings

IT IS SO ORDERED.

    

 

 

Marilyn ]. lr_f[oran_/
United States District Court Judge

cc: ALTGN D. BROWN
DL-4686
SCI Fayette
48 Overlook Drive
LaBelle, PA 15450-1050
(via U.S. First Class Mail)

All Counsel of Record
(via ECF electronic notification)

